Smith, J.
The petitioner’s title is founded on a decree in a divorce suit, whereby this court assigned to her ‘ ‘ one undivided half” of the real estate of which she now seeks to have partition. The petitionee objects that, as no order was made for the libellee to convey said real estate to the libellant, she has not such a title as will sustain this petition. We are of opinion that the law was correctly stated by Bell, J., in Whittier v. Whittier, 31 N. H., 452, p. 458-9 ; the undivided interest in the real estate vested in the wife, “by the mere force of the decree,” “ as effectually as the same could be done by any conveyance of the husband himself.”

Objections overruled.